DETAILED ACTION
Response to Amendment
The amendment filed on 09/28/20 has been entered. Claims 1-18 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7, 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7, 13 recite the limitation "performing the operation and the one or more sub-operations in sequence in parallel" in lines 16, 16, 17. This limitation is unclear because it recites that operations and sub-operations are performed “in sequence in parallel”. That is, the claim does not set forth or define how operations and sub-operations are performed “in sequence in parallel”. Therefore, these claims fail to particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 1-3, 7-9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zayas (US 2006/0288026) in view of Bradbury (US 2017/0123992) and further in view of Meaney (US 10,037,218).
Regarding claim 1, Zayas discloses:
A method comprising: maintaining at least two data streams for each file in a file system, wherein a first data stream is associated with a cache overlay layer and a second data stream is associated with a storage layer at least by ([0042] “Operationally, a request from the client 110 is forwarded as a packet 150 over the computer network 140 and onto the storage system 120 where it is received at the network adapter 126...Here, the file system generates operations to load (retrieve) the requested data from disk 130 if it is not resident “in-core”, i.e., in the buffer cache 170. If the information is not in the cache, the file system 280 indexes into the inode file using the inode number to access an appropriate entry and retrieve a logical volume block number (vbn)”, [Fig. 1]) and the cache overlay and storage layers are illustrated in Fig. 1 which shows the buffer cache in memory of the storage system connected to an external disk array; the first data stream includes the packets sent to the storage system including the buffer cache while the second data stream are the operations sent to disks within the disk array;
maintaining a logical inode tree that at least maps each file in the file system to a cache overlay layer inode and a storage layer inode
wherein the cache overlay layer inode contains metadata identifying a chunk state for each chunk of file data at least by ([0035] “Each “on-disk” file may be implemented as set of disk blocks configured to store information”, [0056] “In this example, the inode for the inode file 310 includes an exemplary buffer tree comprising a plurality of inode file indirect blocks 306 that, in turn, point to inode file data blocks 307.”, [0064] “When an on-disk inode (or block) is loaded from disk 130 into buffer cache 170, its corresponding in-core structure embeds the on-disk structure…The additional information may include, e.g., a “dirty” bit 460. After data in the inode (or block) is updated/modified as instructed by, e.g., a write operation, the modified data is marked “dirty” using the dirty bit 460 so that the inode (block) can be subsequently “flushed” (stored) to disk.”) and the set of disk blocks are the chunks with associated “dirty bits” identifying the state of the blocks; the inode tree is shown in at least Fig. 2 while the dirty bit identifying the state of the blocks (chunk state) is further shown in Fig. 4;
Zayas fails to disclose “generating an operation lock on a file, wherein generating the operation lock includes generating a locking cookie and associating the locking cookie with the file; receiving an operation including one or more sub-operations targeted to the file, wherein the operation and the one or more sub-operations are associated with an operation cookie; in response to the operation cookie not matching the locking cookie, blocking the operation, wherein blocking the operation prevents the operation from conflicting with a current operation being executed and/or one or more sub-operations corresponding to the current
operation; and in response to the operation cookie matching the locking cookie, performing the operation and the one or more sub-operations in sequence in parallel without being interrupted by an operation unrelated to the operation and/or the one or more sub-operations”
However, Bradbury teaches the following limitations, generating an operation lock on a file, wherein generating the operation lock includes generating a locking cookie and associating the locking cookie with the file at least by ([0093] “The granularity of detection may be limited to a cache line. The cache line may include a manageable unit of data that reflects a fixed amount of data within the memory subsystem.” [0106] “The owner may determine, using its token qualifier, if the owned cache line can be used by the requester” [0107] “The computer-implemented method 200 progresses from operation 206 to operation 208, where the token qualifier may determine if the cache line is currently used in a transaction (the owning transaction), and if so, whether the token of the cache line requester is friendly”) and the locking cookie associated with the file is the token qualifier associated with the cache line that is currently being used in a transaction or an owned transaction; that is, the file is the cache line which both represent a fixed amount of data;
receiving an operation… targeted to the file, wherein the operation…are associated with an operation cookie at least by ([0103] “FIG. 3 presents a flowchart depicting a computer-implemented method 308 of determining if a transaction is allowed to access a cache line in use by another transaction of a transactional memory execution environment, according to various embodiments. 
in response to the operation cookie not matching the locking cookie, blocking the operation, wherein blocking the operation prevents the operation from conflicting with a current operation being executed and/or one or more sub-operations corresponding to the current operation at least by ([0111] “In operation 312, the token qualifier of the cache owning the cache line may compare the tokens of two different transactions, wherein a second transaction is running on the processor as the owning transaction and is operating on the cache line and a first transaction is requesting to access the same cache line of the second transaction” [0112] “In operation 314, the token qualifier may determine the relationship between the tokens of the transactions. In various embodiments, the token of the first transaction is the same as the token of the second transaction, or the token of the first transaction is different, and unique, from the token of the second transaction …the first transaction may include a first token, and the second transaction may include a second token. The first token and the second token may be different, resulting in the first transaction and the second transactions being determined as hostile transactions. If either the first or the second transaction does not have a token, the first transaction may be aborted, or the second transaction may be aborted.” [0117] “When transactions are not able to access the same cache line concurrently without aborting either transaction, they may then be deemed hostile transactions. Hostile transactions may require one or more of the transactions to be aborted to prevent overlapped and conflicting accesses in memory, violating the general atomic nature of a transaction”) and when the tokens between a first and second transaction do not match, they are deemed hostile transactions and one must be aborted (blocked) in order to prevent conflicting accesses;
and in response to the operation cookie matching the locking cookie, performing the operation … in parallel without being interrupted by an operation unrelated to the operation and/or the one or more sub-operations at least by ([0111] “In operation 312, the token qualifier of the cache owning the cache line may compare the tokens of two different transactions, wherein a second transaction is running on the processor as the owning transaction and is concurrently with the second transaction. The two transactions, the first transaction and the second transaction, may then be considered friendly transactions. In various embodiments, friendly transactions are able to concurrently access the same cache line without aborting either transaction”) and when the tokens between a first and second transaction do match, they are deemed friendly transactions and can access the same cache line concurrently (in parallel) without being interrupted by unfriendly transactions, which are aborted.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bradbury into the teaching of Zayas because both references disclose database processing and web-requests. Consequently, one of ordinary 
Zayas, Bradbury fail to disclose “…an operation including one or more sub-operations …; …and the one or more sub-operations are associated with an operation cookie; …and the one or more sub-operations in sequence…”
However, Meaney teaches the above limitation at least by ([Abstract] “A cookie indicating a sub-operation and an intended test condition for the sub-operation may be included in a request to perform an operation” [col. 6, lines 27-33, 40-49] “Although depicted as a sequence of blocks, those of ordinary skill in the art will appreciate that the depicted order should not be construed as limiting the scope of the present disclosure and that at least some of the operations referred to in the depicted blocks may be altered, omitted, reordered, supplemented with additional operations, or performed in parallel…Performing the operation may include processing one or more sub-operations that are intended to fail with an indicated mode of failure in a test scenario. The sub-operations may be performed on various subcomponents of the system that is performing the operation. For example, performing the operation may be initiated on a first computing node, which may then invoke a sub-operation on a second computing node. That operation may then, in turn, invoke an additional sub-operation on a third computing node.” [col. 14, lines 16-17] “The example blocks or states may be performed in serial, in parallel, or in some other manner”) and 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Meaney into the teaching of Zayas, Bradbury because the references similarly disclose web-related operations and cookies. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include cookies specifying sub-operations of operations as in Meaney in order to ensure that sub-operations are performed without being interrupted by other unrelated operations.
As per claim 2, claim 1 is incorporated, Bradbury further discloses:
further comprising: receiving a second operation targeted to the file that is associated with a second operation cookie at least by ([0103] “FIG. 3 presents a flowchart depicting a computer-implemented method 308 of determining if a transaction is allowed to access a cache line in use by another transaction of a transactional memory execution environment, according to various embodiments. The determination of the computer-implemented method 308 includes the use of tokens that accompanies the request for comparing compatibility of a requesting transaction and the owning transaction to determine a potential conflict check.”) and the second operation targeted to the file is another one of the requests for access to a cache line that is already being used by another transaction while the second operation associated with a second operation cookie are the tokens that accompany the other requests;
in response to the second operation cookie not matching the locking cookie, blocking the second operation at least by ([0111] “In operation 312, the token qualifier of the cache owning the cache line may compare the tokens of two different transactions, wherein a second transaction is running on the processor as the owning transaction and is operating on the cache line and a first transaction is requesting to access the same cache line of the second transaction” [0112] “In operation 314, the token qualifier may determine the relationship between the tokens of the transactions. In various embodiments, the token of the first transaction is the same as the token of the second transaction, or the token of the first transaction is different, and unique, from the token of the second transaction …the first transaction may include a first token, and the second transaction may include a second token. The first token and the second token may be different, resulting in the first transaction and the second transactions being determined as hostile transactions. If either the first or the second transaction does not have a token, the transactions are determined to be hostile transactions. If the first token is assigned to a first transaction and the second token is assigned to a second transaction, the first transaction and the second transaction may not be allowed concurrently access the same cache line” [0114] “In operation 316, the token qualifier may determine that the first transaction may not have permission to access the cache line concurrently with the second transaction. The first transaction and the second transaction may be termed hostile transactions. The first transaction may not be able access the cache line without aborting either the first transaction or the second transaction. 
in response to the second operation cookie matching the locking cookie, performing the second operation at least by ([0111] “In operation 312, the token qualifier of the cache owning the cache line may compare the tokens of two different transactions, wherein a second transaction is running on the processor as the owning transaction and is operating on the cache line and a first transaction is requesting to access the same cache line of the second transaction.” [0112] “In operation 314, the token qualifier may determine the relationship between the tokens of the transactions. In various embodiments, the token of the first transaction is the same as the token of the second transaction, or the token of the first transaction is different, and unique, from the token of the second transaction. For example, the first transaction may include a first token, and the second transaction may also include the first token. Since the tokens are the same, the first transaction may have access to the cache line currently used by the second transaction and may result in the first transaction and second transaction being determined as friendly transactions” [0115] “In operation 318, the token qualifier may determine that the first transaction has permission to access the cache line concurrently with the second transaction. The two transactions, the first transaction and the second transaction, may then be considered friendly transactions. In various embodiments, friendly transactions 
As per claim 3, claim 2 is incorporated, Bradbury further discloses
wherein performing the operation and performing the second operation in parallel at least by ([0093] “This disclosure may relate to identifying how multiple transactions can access and modify the same cache line and stay active concurrently, within a computer system” [0115] “In operation 318, the token qualifier may determine that the first transaction has permission to access the cache line concurrently with the second transaction. The two transactions, the first transaction and the second transaction, may then be considered friendly transactions. In various embodiments, friendly transactions are able to concurrently access the same cache line without aborting either transaction”).
Regarding claim 7, Zayas discloses:
A system comprising at least one storage device and at least one hardware processor configured to: maintain at least two data streams for each file in a file system, wherein a first data stream is associated with a cache overlay layer and a second data stream is associated with a storage layer at least by ([0042] “Operationally, a request from the client 110 is forwarded as a packet 150 over the computer network 140 and onto the storage system 120 where it is received at the network adapter 126...Here, the file system generates operations to load (retrieve) the requested data from disk 130 if it is not resident “in-core”, 
maintain a logical inode tree that at least maps each file in the file system to a cache overlay layer inode and a storage layer inode
wherein the cache overlay layer inode contains metadata identifying a chunk state for each chunk of file data at least by ([0035] “Each “on-disk” file may be implemented as set of disk blocks configured to store information”, [0056] “In this example, the inode for the inode file 310 includes an exemplary buffer tree comprising a plurality of inode file indirect blocks 306 that, in turn, point to inode file data blocks 307.”, [0064] “When an on-disk inode (or block) is loaded from disk 130 into buffer cache 170, its corresponding in-core structure embeds the on-disk structure…The additional information may include, e.g., a “dirty” bit 460. After data in the inode (or block) is updated/modified as instructed by, e.g., a write operation, the modified data is marked “dirty” using the dirty bit 460 so that the inode (block) can be subsequently “flushed” (stored) to disk.”) and the set of disk blocks are the chunks with associated “dirty bits” identifying the state of the blocks;
Zayas fails to disclose “generate an operation lock on a file, wherein generating the operation lock includes generating a locking cookie and associating the locking cookie with the file; receive an operation including one or more sub-operations targeted to the file, wherein the operation and the one or more sub-operations are associated with an operation cookie; in response to the operation cookie not matching the locking cookie, block the operation, wherein blocking the operation prevents the operation from conflicting with a current operation being executed and/or one or more sub-operations corresponding to the current
operation; and in response to the operation cookie matching the locking cookie, perform the operation and the one or more sub-operations in sequence in parallel without being interrupted by an operation unrelated to the operation and/or the one or more sub-operations”
However, Bradbury teaches the following limitations, generate an operation lock on a file, wherein generating the operation lock includes generating a locking cookie and associating the locking cookie with the file at least by ([0093] “The granularity of detection may be limited to a cache line. The cache line may include a manageable unit of data that reflects a fixed amount of data within the memory subsystem.” [0106] “The owner may determine, using its token qualifier, if the owned cache line can be used by the requester” [0107] “The computer-implemented method 200 progresses from operation 206 to operation 208, where the token qualifier may determine if the cache line is currently used in a transaction (the owning transaction), and if so, whether the token of the cache line requester is friendly”) and the locking cookie 
receive an operation… targeted to the file, wherein the operation…are associated with an operation cookie at least by ([0103] “FIG. 3 presents a flowchart depicting a computer-implemented method 308 of determining if a transaction is allowed to access a cache line in use by another transaction of a transactional memory execution environment, according to various embodiments. The determination of the computer-implemented method 308 includes the use of tokens that accompanies the request for comparing compatibility of a requesting transaction and the owning transaction to determine a potential conflict check.”) and the operation targeted to the file is the request for access to a cache line that is already being used by another transaction while the operation associated with an operation cookie are the tokens that accompany the requests;
in response to the operation cookie not matching the locking cookie, block the operation, wherein blocking the operation prevents the operation from conflicting with a current operation being executed and/or one or more sub-operations corresponding to the current operation at least by ([0111] “In operation 312, the token qualifier of the cache owning the cache line may compare the tokens of two different transactions, wherein a second transaction is running on the processor as the owning transaction and is operating on the cache line and a first transaction is requesting to access the same cache line of the second transaction” [0112] “In operation 314, the token qualifier may the first transaction may be aborted, or the second transaction may be aborted.” [0117] “When transactions are not able to access the same cache line concurrently without aborting either transaction, they may then be deemed hostile transactions. Hostile transactions may require one or more of the transactions to be aborted to prevent overlapped and conflicting accesses in memory, violating the general atomic nature of a transaction”) and when the tokens between a first and second transaction do not match, they are 
and in response to the operation cookie matching the locking cookie, perform the operation … in parallel without being interrupted by an operation unrelated to the operation and/or the one or more sub-operations at least by ([0111] “In operation 312, the token qualifier of the cache owning the cache line may compare the tokens of two different transactions, wherein a second transaction is running on the processor as the owning transaction and is operating on the cache line and a first transaction is requesting to access the same cache line of the second transaction.” [0112] “In operation 314, the token qualifier may determine the relationship between the tokens of the transactions. In various embodiments, the token of the first transaction is the same as the token of the second transaction, or the token of the first transaction is different, and unique, from the token of the second transaction. For example, the first transaction may include a first token, and the second transaction may also include the first token. Since the tokens are the same, the first transaction may have access to the cache line currently used by the second transaction and may result in the first transaction and second transaction being determined as friendly transactions” [0115] “In operation 318, the token qualifier may determine that the first transaction has permission to access the cache line concurrently with the second transaction. The two transactions, the first transaction and the second transaction, may then be considered friendly transactions. In various embodiments, friendly transactions are able to concurrently access the same 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bradbury into the teaching of Zayas because both references disclose database processing and web-requests. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Zayas to further include the locking of operations/transactions as in Bradbury in order to prevent conflicts between incompatible transactions.
Zayas, Bradbury fail to disclose “…an operation including one or more sub-operations …, …and the one or more sub-operations are associated with an operation cookie; …and the one or more sub-operations in sequence…”
However, Meaney teaches the above limitation at least by ([Abstract] “A cookie indicating a sub-operation and an intended test condition for the sub-operation may be included in a request to perform an operation” [col. 6, lines 27-33, 40-49] “Although depicted as a sequence of blocks, those of ordinary skill in the art will appreciate that the depicted order should not be construed as limiting the scope of the present disclosure and that at least some of the operations referred to in the depicted blocks may be altered, omitted, reordered, supplemented with additional operations, or performed in parallel…Performing the operation may include processing one or more sub-operations that are in serial, in parallel, or in some other manner”) and the operations/sub-operations can be performed serially (in sequence) or in parallel and on separate computing nodes, as in the example.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Meaney into the teaching of Zayas, Bradbury because the references similarly disclose web-related operations and cookies. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include cookies specifying sub-operations of operations as in Meaney in order to ensure that sub-operations are performed without being interrupted by other unrelated operations.
Regarding claim 13, Zayas discloses:
A non-transitory computer readable medium with program instructions stored thereon to perform the following acts: maintaining at least two data streams for each file in a file system, wherein a first data stream is associated with a cache overlay layer and a second data stream is associated with a storage layer at least by ([0042] “Operationally, a request 
maintaining a logical inode tree that at least maps each file in the file system to a cache overlay layer inode and a storage layer inode
wherein the cache overlay layer inode contains metadata identifying a chunk state for each chunk of file data at least by ([0035] “Each “on-disk” file may be implemented as set of disk blocks configured to store information”, [0056] “In this example, the inode for the inode file 310 includes an exemplary buffer tree comprising a plurality of inode file indirect blocks 306 that, in turn, point to inode file data blocks 307.”, [0064] “When an on-disk inode (or block) is loaded from disk 130 into buffer cache 170, its corresponding in-core structure embeds the on-disk structure…The additional information may include, e.g., a “dirty” bit 460. After data in the inode (or block) is updated/modified as instructed by, e.g., a write operation, the modified data is marked “dirty” using the dirty bit 460 so 
Zayas fails to disclose “generating an operation lock on a file, wherein generating the operation lock includes generating a locking cookie and associating the locking cookie with the file; receiving an operation including one or more sub-operations targeted to the file, wherein the operation and the one or more sub-operations are associated with an operation cookie; in response to the operation cookie not matching the locking cookie, blocking the operation, wherein blocking the operation prevents the operation from conflicting with a current operation being executed and/or one or more sub-operations corresponding to the current
operation; and in response to the operation cookie matching the locking cookie, performing the operation and the one or more sub-operations in sequence in parallel without being interrupted by an operation unrelated to the operation and/or the one or more sub-operations”
However, Bradbury teaches the following limitations, generating an operation lock on a file, wherein generating the operation lock includes generating a locking cookie and associating the locking cookie with the file at least by ([0093] “The granularity of detection may be limited to a cache line. The cache line may include a manageable unit of data that reflects a fixed amount of data within the memory subsystem.” [0106] “The owner may determine, using its token qualifier, if the owned cache line can be used by the requester” [0107] “The computer-implemented method 200 progresses from token qualifier may determine if the cache line is currently used in a transaction (the owning transaction), and if so, whether the token of the cache line requester is friendly”) and the locking cookie associated with the file is the token qualifier associated with the cache line that is currently being used in a transaction or an owned transaction; that is, the file is the cache line which both represent a fixed amount of data;
receiving an operation… targeted to the file, wherein the operation…are associated with an operation cookie at least by ([0103] “FIG. 3 presents a flowchart depicting a computer-implemented method 308 of determining if a transaction is allowed to access a cache line in use by another transaction of a transactional memory execution environment, according to various embodiments. The determination of the computer-implemented method 308 includes the use of tokens that accompanies the request for comparing compatibility of a requesting transaction and the owning transaction to determine a potential conflict check.”) and the operation targeted to the file is the request for access to a cache line that is already being used by another transaction while the operation associated with an operation cookie are the tokens that accompany the requests;
in response to the operation cookie not matching the locking cookie, blocking the operation, wherein blocking the operation prevents the operation from conflicting with a current operation being executed and/or one or more sub-operations corresponding to the current operation at least by ([0111] “In operation 312, the token qualifier of the cache owning the cache line may compare the tokens of two different transactions, wherein a second the first transaction may be aborted, or the second transaction may be aborted.” [0117] “When transactions are not able to access the same cache line concurrently without aborting either transaction, they may then be deemed hostile Hostile transactions may require one or more of the transactions to be aborted to prevent overlapped and conflicting accesses in memory, violating the general atomic nature of a transaction”) and when the tokens between a first and second transaction do not match, they are deemed hostile transactions and one must be aborted (blocked) in order to prevent conflicting accesses;
and in response to the operation cookie matching the locking cookie, performing the operation … in parallel without being interrupted by an operation unrelated to the operation and/or the one or more sub-operations at least by ([0111] “In operation 312, the token qualifier of the cache owning the cache line may compare the tokens of two different transactions, wherein a second transaction is running on the processor as the owning transaction and is operating on the cache line and a first transaction is requesting to access the same cache line of the second transaction.” [0112] “In operation 314, the token qualifier may determine the relationship between the tokens of the transactions. In various embodiments, the token of the first transaction is the same as the token of the second transaction, or the token of the first transaction is different, and unique, from the token of the second transaction. For example, the first transaction may include a first token, and the second transaction may also include the first token. Since the tokens are the same, the first transaction may have access to the cache line currently used by the second transaction and may result in the first transaction and second transaction being determined as friendly transactions” [0115] “In operation 318, the token qualifier may determine that the first transaction has permission to access the cache line concurrently with the 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bradbury into the teaching of Zayas because both references disclose database processing and web-requests. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Zayas to further include the locking of operations/transactions as in Bradbury in order to prevent conflicts between incompatible transactions.
Zayas, Bradbury fail to disclose “…an operation including one or more sub-operations …, …and the one or more sub-operations are associated with an operation cookie; …and the one or more sub-operations in sequence…”
However, Meaney teaches the above limitation at least by ([Abstract] “A cookie indicating a sub-operation and an intended test condition for the sub-operation may be included in a request to perform an operation” [col. 6, lines 27-33, 40-49] “Although depicted as a sequence of blocks, those of ordinary skill in the art will appreciate that the depicted order should not be construed as limiting the scope of the present disclosure and that at least some of the operations in serial, in parallel, or in some other manner”) and the operations/sub-operations can be performed serially (in sequence) or in parallel and on separate computing nodes, as in the example.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Meaney into the teaching of Zayas, Bradbury because the references similarly disclose web-related operations and cookies. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include cookies specifying sub-operations of operations as in Meaney in order to ensure that sub-operations are performed without being interrupted by other unrelated operations.
Claims 8, 9, 14, 15 recite equivalent claim limitations as the method of claims 2, 3, except that they set forth the claimed invention as a system and a non-transitory .

Claims 4, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zayas (US 2006/0288026) in view of Bradbury (US 2017/0123992) and Meaney (US 10,037,218) and further in view of Shinde (US 2012/0060018).
As per claim 4, claim 1 is incorporated, Zayas further discloses:
further comprising: receiving a semantic operation targeted to the file at least by ([0042] “the file system generates operations to load (retrieve) the requested data from disk 130 if it is not resident “in-core”, i.e., in the buffer cache 170.”);
Zayas, Bradbury, Meaney fail to disclose “dividing the semantic operation into a set of operations; and associating each operation in the set of operations with the operation cookie”
However, Shinde teaches the above limitations at least by ([0071] “This is very useful in the context of map/reduce type operations where the desire is to distribute writes with similar hash signatures to a particular reader application/sub-processes.”) and the dividing of semantic operations is the distributing of writes with similar hash signatures (cookie).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Shinde into the teaching of Zayas, Bradbury, Meaney because the references disclose processing of database and file system operations.  Shinde to the combination of references.
Claims 10, 16 recite equivalent claim limitations as the method of claim 4, except that they set forth the claimed invention as a system and a non-transitory computer readable medium, as such they are rejected for the same reasons as applied hereinabove.

Claims 5-6, 11-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zayas (US 2006/0288026) in view of Bradbury (US 2017/0123992) and Meaney (US 10,037,218) and Shinde (US 2012/0060018) and further in view of Pawar (US 9,213,717).
As per claim 5, claim 4 is incorporated, Zayas, Bradbury, Meaney, Shinde fail to disclose “further comprising: establishing a set of checkpoints associated with the semantic operation; and tracking progress of the set of checkpoints based on performing the set of operations”
However, Pawar teaches the above limitation at least by ([col. 9, lines 3-17] “The data storage system 10 also includes journal such as a file system transaction log 60. In at least one embodiment of the current technique, a journal may include a persistent log or a persistent file that may be used to update metadata of a file system stored on a persistent storage. Generally, any change in metadata of a file system may first be written to file system transaction log 60. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Pawar into the teaching of Zayas, Bradbury, Meaney, Shinde because the references disclose processing of database and file system operations. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further establish checkpoints to allow for system recovery as in Pawar; and to confer the benefit of more efficiently processing file system operations as in Pawar to the combination of references.
As per claim 6, claim 5 is incorporated, Pawar further discloses:
further comprising: in response to an interruption of the set of operations, recovering operations in the set of operations based on the tracking progress of the set of checkpoints at least by ([col. 9, lines 9-17] “Metadata information stored in the file system transaction log 60 is later used to recover the file system when file server 23 reboots due to a failure. Upon reboot of file server 
Claims 11-12, 17-18 recite equivalent claim limitations as the method of claim 5-6, except that they set forth the claimed invention as a system and a non-transitory computer readable medium, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 09/28/19.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 103, on pg. 8, applicant argues that when combining cited art elements to establish a prima facie case of obviousness, the MPEP requires a factual finding “that the prior art include each element claimed.” MPEP 2143(A)(1). “All words in a claim must be considered in judging the patentability of that against the prior art.” MPEP 2143.03. For the reasons presented below, Applicant respectfully submits that the cited references do not teach or suggest each and every element of Applicant’s claims recited in the Claim Listing above. The action, at pages 4-5, admits that Zayas does not teach or suggest “generating an operation lock on a file, wherein generating the operation lock includes generating a locking cookie and associating the locking cookie with the file," as recited by claim 1 However, the action asserts that Bradbury 
In response to the preceding argument, examiner respectfully submits that Bradbury does disclose “generating an operation lock on a file, wherein generating the operation lock includes generating a locking cookie and associating the locking cookie with the file’’ at least in the following paragraphs: [0093] discloses that a cache line includes any manageable unit of data that reflects a fixed amount of data within memory (e.g. a file); [0107]-[0108] discloses that the token qualifier (operation lock/locking cookie) is used to determine if the cache line (file) is currently being used in a transaction and can additionally grant access of the cache line to the transaction; [0142], [0147], [0152] and the corresponding Figs. 6-8 disclose that the cache system includes specific token qualifiers 616, 716, 816 associated with cache lines 618, 619, 718, 719, 818, 819 which are compared to the tokens assigned to transactions in order 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169